UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4019


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ELIJAH JUNIOR SIMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.   Robert J.
Conrad, Jr., Chief District Judge. (3:05-CR-00340)


Submitted:    November 3, 2008              Decided:   December 9, 2008


Before WILKINSON and      DUNCAN,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tolly A. Kennon, III, KENNON & ASSOCIATES, Charlotte, North
Carolina, for Appellant.   Gretchen C.F. Shappert, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elijah Junior Sims was charged with one count of being

a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2006), and one count of possession with intent to

distribute         five       grams     or    more    of    a     mixture        or     substance

containing cocaine base, in violation of 21 U.S.C. § 841 (2006).

On February 3, 2006, Sims filed a motion to continue his trial

based on supplemental discovery received from the Government,

including       Federal         Rules    of    Evidence          404(b)    evidence.            The

district court denied Sims’ motion on February 3, 2006.                                        Sims

next     filed         a     motion     to    suppress       all        evidence       from     his

April 26, 2005, arrest.                  The district court also denied this

motion, and Sims appeared for a jury trial on February 15, 2006.

Following a two-day trial, Sims was convicted of both counts and

sentenced to the statutory mandatory minimum of ten years on

each count, to run concurrently.                     Sims timely noted an appeal.

              On       appeal,    Sims       first    complains         that     the     district

court erred in denying his motion for a continuance.                                   This court

reviews a district court’s denial of a motion for a continuance

for abuse of discretion.                     United States v. Williams, 445 F.3d

724, 738-39 (4th Cir. 2006).                    Even if a defendant demonstrates

that    the   district          court     abused     its     discretion          in    denying    a

motion    for      a       continuance,      “the    defendant       must      show     that    the

error    specifically           prejudiced      [his       or]    her     case    in    order    to

                                                2
prevail.”         United    States       v.     Hedgepeth,            418       F.3d       411,     419

(4th Cir. 2005).

            Sims fails to establish on appeal how the denial of

his motion for a continuance affected the outcome of his trial.

Sims asserts that the denial prevented him from investigating

the   Government’s         Rule        404(b)      evidence,             but        he     fails    to

demonstrate       specifically          how     investigating             the        Rule      404(b)

evidence     would       have      altered        the        outcome           of        his   trial,

particularly in light of the overwhelming evidence of his guilt.

Accordingly, Sims’ claim is without merit.

            Sims next asserts the district court erred in denying

his suppression motion.                The Fourth Amendment protects citizens

against unreasonable searches and seizures.                              U.S. Const. amend.

IV.      It is well settled under the Fourth Amendment “that a

search conducted without a warrant issued upon probable cause is

per   se    unreasonable          subject         to        only     a    few        specifically

established        and     well-delineated              exceptions.”                     Schneckloth

v. Bustamonte,       412    U.S.       218,   219       (1973)       (internal            quotations

omitted).        The first such exception includes a search that falls

within     the    scope     of     a    citizen’s           consent.            United         States

v. Lattimore, 87 F.3d 647, 650 (4th Cir. 1996).                                          The warrant

requirement       also    does    not    apply         to    a     search      incident        to   an

arrest.     United States v. Robinson, 414 U.S. 218, 224 (1973);



                                              3
United States v. Currence, 446 F.3d 554, 556 (4th Cir. 2006)

(citing Chimel v. California, 395 U.S. 752, 763 (1969)).

             In        addition,       in     the          context        of     investigatory

detentions, the Supreme Court has held that, consistent with the

Fourth Amendment, police officers may conduct an investigatory

stop   and    a    pat-down      search      of       an   individual          for    weapons   if

officers have reasonable suspicion that criminal activity may be

afoot.      Terry v. Ohio, 392 U.S. 1, 31 (1968); see Illinois v.

Wardlow, 528 U.S. 119, 123 (2000).                         Such an investigatory stop

must   be     based      on    "at    least       a    minimal          level    of    objective

justification,"          but    the   standard         for    reasonable         suspicion      is

less demanding than for probable cause.                             Wardlow, 528 U.S. at

123.

             In        assessing      whether          officers          had    a     reasonable

suspicion of criminal activity, we must consider the totality of

the    circumstances           surrounding         the      seizure.            United    States

v. Sprinkle, 106 F.3d 613, 618 (4th Cir. 1997) (quoting United

States   v.       Sokolow,      490    U.S.       1    (1989)       (internal         quotations

omitted).              “Reasonable          suspicion          is        a      commonsensical

proposition.           Courts are not remiss in crediting the practical

experience        of    officers      who    observe         on     a    daily       basis   what

transpires on the streets.”                  United States v. Lender, 985 F.2d

151,   154    (4th      Cir.    1993).         In      assessing         whether      reasonable

suspicion     existed,         the    facts,       whether        seemingly          innocent   or

                                               4
obviously incriminating, are to “be assessed in light of their

effect on the respective officer=s perception of the situation at

hand.”     United States v. McCoy, 513 F.3d 405, 414 (4th Cir.

2008).

               The events out of which the charges arose occurred on

April    26,    2005.      On     that   date,   Charlotte-Mecklenburg          Police

Officer Marianne Baltimore received information that Alex Gibson

dealt crack cocaine from an address on Dakota Street and that

every day his supplier would arrive in an SUV between 3:00 p.m.

and 6:00 p.m.          Officers Baltimore, Jonathan Tobbe, Gerald Holas,

and Shawn Crooks proceeded to the Dakota Street address.                         Upon

arriving       at     approximately      4:30    p.m.,    Baltimore     and      Tobbe

observed an SUV in front of the address.                   The officers ran the

license plate on the SUV and discovered that the vehicle was

registered      to     Sims,    whom     Holas   knew    was    involved   in    drug

dealing.       Armed with this information, Crooks approached Sims

and asked him to step out of the vehicle.                      As Sims did so, he

volunteered in response to Crooks’ inquiry whether there were

any guns in the car that he had a 9 mm handgun in the glovebox.

At the moment Crooks asked Sims to get out of the vehicle,

Crooks   had        reasonable,    articulable    suspicion      that   Sims     might

have been engaged in criminal activity.                   See Sokolow, 490 U.S.

at 7; McCoy, 513 F.3d at 414.



                                            5
            The    officers       received        Sims’    consent    to     search    his

person and vehicle.          Because the searches of Sims and his SUV

occurred    with    Sims’     consent,           the    Fourth    Amendment       warrant

requirement was inapplicable.                Lattimore, 87 F.3d at 650.               When

the search of Sims’ person and SUV did not yield any narcotics,

Tobbe obtained Sims’ consent to conduct a more thorough search

of Sims’ person because Tobbe believed Sims had drugs concealed

under an Ace bandage wrapped around his midsection.                          After Sims

revoked    his    consent     to       search     his     person,    Crooks       properly

arrested   him     for    being    a    felon     in    possession     of    a    firearm.

Crooks ultimately discovered Sims’ crack cocaine in a search

incident    to     Sims’     arrest.             United      States     v.       Currence,

446 F.3d 554, 557 (4th Cir. 2006).                      Accordingly, the district

court did not err in denying Sims’ motion to suppress.

           Sims’ final argument is that the district court erred

in   admitting       evidence           from      events      that      occurred       on

July 20, 2005,      and    August       1,   2005,      several     months    after   the

charged offense.         On those dates, officers again discovered Sims

with crack cocaine concealed under an Ace bandage wrapped around

his midsection.          Decisions regarding the admission or exclusion

of evidence are left to the sound discretion of the trial court

and will not be reversed absent an abuse of that discretion.

United States v. Russell, 971 F.2d 1098, 1104 (4th Cir. 1992).

We have reviewed the record and conclude the district court did

                                             6
not   abuse         its        discretion      in       admitting      the       complained     of

evidence.

               Finally,          Sims    has     filed        a   motion     to     vacate     his

convictions.              He    asserts     that        three     years    after    the    events

giving    rises       to       his     convictions,        Officer        Holas    was    himself

charged    with       and       pled    guilty      to    conspiracy        to    possess     with

intent    to    distribute             crack   cocaine.            Sims    does    not    allege,

however, that Holas’ testimony at Sims’ trial was in any way

false or misleading.                 Accordingly, we deny Sims’ motion.

               We    affirm       the    judgment        of     the   district     court.       We

dispense with oral argument as the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                    7